DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s cancellation of claim 14  in the reply filed on 08/25/2022 is acknowledged.
Applicant’s amendment of claims 6, 13, and 15 in the reply filed on 08/25/2022 is acknowledged.
Claims 1-13 and 15-20 are under consideration in this Office Action. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 stand rejected under 35 U.S.C. 103 as being unpatentable over Na et al., US 2018/0061868 )corresponding to US 10,297,622).
In re Claim 1, Na discloses a thin film transistor panel comprising: a substrate 210 (Fig. 4); a first transistor 230 disposed on the substrate 210 and including a first semiconductor layer 231 including a low temperature polysilicon ([0060]) and a first control electrode 234 overlapping the first semiconductor layer 231; a second transistor 240 disposed on the substrate 210 and including a second semiconductor layer 241 including an oxide semiconductor ([0066])  and a second control electrode 244 overlapping the second semiconductor layer 241; a first gate insulation layer (212, 213) disposed between the first semiconductor layer 231 and the first control electrode 233  of the first transistor 230 and including a first insulation layer 212 and a second insulation layer 213; and a second gate insulation layer 214 disposed between the second semiconductor layer 241 and the second control electrode 244 of the second transistor 240 and including the second insulation layer 214 (=213, [0080]), and the first semiconductor layer 231 of the first transistor 230 is in contact with the first insulation layer 212, and the second semiconductor layer 241 of the second transistor 240 is in contact with the second insulation layer 214 (Figs. 2-4; [0053 – 0114]).
Na does not specify that the density of the first insulation layer 212 is higher than the density of the second insulation layer 213 (=214, [0080]). 
The only difference between the Applicant’s claim 1 and Na’s reference is in the specified ratio of the density of the first insulation layers and the second insulation layer.
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.

In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of gate insulation layers (See, for example, Na’ [0070]);
(2) There had been a finite number (only three) of identified, predictable potential solutions to the recognized problem, namely:
I. The density of the first insulation layer 212 is higher than the density of the second insulation layer 213;
II. The density of the first insulation layer 212 is lower than the density of the second insulation layer 213;
III. The density of the first insulation layer 212 equals to the density of the second insulation layer 213;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the device of Na successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 2, Na discloses the thin film transistor panel of claim 1, wherein the second semiconductor layer 241 includes IGZO ([0091]).
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over No as applied to claim 2 above, and further in view of Kakkad et al., US 2009/0278121.
In re Claim 3, Na discloses the thin film transistor panel of claim 2, wherein the first semiconductor layer 231 includes a first channel region 231b, and a first input region 231a (source) and a first output region 231c (drain) disposed on both sides of the first channel region 231b, the second semiconductor layer 241 includes a second channel region 241b, and a second input region 241a (source) and a second output region 241c (drain) disposed on both sides of the second channel region 241b, the first input region 231a and the first output region 231c are doped with a first impurity ([0061]; [0097]; [0101]), and the second input region 241a and the second output region 241c are doped with a second impurity (Fig. 4; [0053 – 0114]).
Na does not disclose that second impurity of a different type from the first impurity.
Kakkad teaches a thin film transistor panel, wherein the first semiconductor layer ( (106D, 106A, 106D) of transistor 170) (Fig. 2) includes a first channel region 106A (of 170), and a first input region (left 106D) (of 170) and a first output region (right 160D) (of 170) disposed on both sides of the first channel region 106A (of 170), the second semiconductor layer (106D, 106A, 106D) of transistor 160) includes a second channel region 160A (of 160), and a second input region (left 106A of 160) and a second output region (right 106A of 160) disposed on both sides of the second channel region 160A (of 160), the first input region (left 106A  of 170) and the first output region (right 160D of 170) are doped with a first impurity (P-type, [0032]), and the second input region (left 106D) (of 160) and the second output region (right 106A of 160) are doped with a second impurity (N-type, [0031]) of a different type from the first impurity (P-type) (Fig. 2; [0028-0034]). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Na and Kakkad, and to use the specified types of impurity for display images including thin film transistor liquid crystal displays as taught by Kakkad ([0003]).
In re Claim 4, Na taken with Kakkad discloses the thin film transistor panel of claim 3, wherein the first impurity is a P-type impurity (in transistor 170) (Kakkad’s Fig. 2 and [0032]), and the second impurity (in transistor 160) Kakkad’s Fig. 2 and [0031]) is an N- type impurity.
In re Claim 5, Na taken with Kakkad discloses the thin film transistor panel of claim 3, wherein the first channel region 231b of the first semiconductor layer 231 is aligned vertically with the first control electrode 234, and the second channel region 241b of the second semiconductor layer 241 is aligned vertically with the second control electrode 244 (Na: Fig. 4).

Allowable Subject Matter
Claims 6-13 and 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 6, prior-art fails to disclose an electronic device comprising “an input terminal connected to the first control electrode and the second control electrode; a high voltage input terminal connected to a first input electrode of the first transistor; a low voltage input terminal connected to a second input electrode of the second transistor; and an output terminal connected to the a first output electrode of the first transistor and the a second output electrode of the second transistor.”  Therefore, the claimed device differs from prior art devices on this point and there is no evidence it would have been obvious to make this change. 
In re Claim 13, Na discloses all limitations of claim 13 except for that “wherein the forming of the conductor pattern, the second control electrode, the second input region, and the second output region includes: depositing a metal layer on the second insulation layer; forming a first photosensitive layer pattern covering all the first semiconductor layer and disposed at a position overlapping the second control electrode of the second semiconductor layer; etching the metal layer, the second insulation layer, and the first insulation layer by using the first photosensitive layer pattern as a mask to form the conductor pattern overlapping the first semiconductor layer and the second control electrode overlapping the second semiconductor layer; and doping a first impurity by using the first photosensitive layer pattern, the conductor pattern, and the second control electrode as a mask to form the second input region and the second output region.”. Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 08/25/2022 have been fully considered but they are not persuasive.
It is argued, at page 10-12 of the remarks, that 
“Applicant respectfully submits that Na does not teach or suggest these features of Claim 1. The Examiner acknowledges Na does not teach the claimed feature that the density of the first insulation layer is higher than the density of the second insulation layer. However, the Examiner asserts that there had been a recognized problem of gate insulation layers (for example, Na's paragraph [0070]) and there had been a finite number (only three) of identified, predictable potential solutions to the recognized problem. Therefore, one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. However, Applicant respectfully submits that there had not been any recognition of problem to differentiate the density of the two insulation layers. Na's paragraph [0070] merely teaches the double gate insulating layers including the first gate insulating layer and the second gate insulating layer which may be omitted. There are many recognized problems of a gate insulating layer and there are many identified, predictable potential solution for each problem. Accordingly, without the recognition of problem to differentiate the density of the two insulation layers, one of ordinary skill in the art would not have pursued the countless known potential solutions with a reasonable expectation of success. Applicant respectfully submits that the Examiner has fallen victim to IMPROPER HINDSIGHT for applying the obvious to try test. The Examiner's selective trials of density control of the two gate insulating layers appears to amount to an improper piecemeal reconstruction of Applicant's invention. The Examiner cannot use the claimed invention as an instruction manual or "template" to piece together the teachings of the prior art so that the claimed invention is rendered obvious. See also In re Fritch, 23 USPQ 2d 1780, 1784 (Fed. Cir. 1992). "One cannot use hindsight reconstruction to pick and choose among isolated disclosures in the prior art to deprecate the claimed invention." In re Fine, 837 F.2d 1071, 1075, 5 USPQ 2d 1596, 1600 (Fed. Cir. 1988). 
For at least the reasons above, it is respectfully submitted that a prima facie case of obviousness with regard to claim 1 is not established. Therefore, it is respectfully submitted that Claim 1 is allowable over Na. It is also respectfully asserted that Claims 2-5 which depend from Claim 1 are also allowable at least by virtue of their dependency from the allowable base claim. “ (Emphasis added).
However, there is no IMPROPER HINDSIGHT, but there is a simple logic. For example, Na indicates that “The second gate insulating layer 213 may be omitted” ([0070]), that is the density of the second gate insulating layer 213 is zero, and therefore it is smaller than the density of the first insulating layer 212 that is not omitted. Moreover, in [0063] Na teaches that a portion the first gate insulating layer closest to the active layer 231 is SiN (which density is 3.2 g/cm3(see at https://www.google.com/search?hl=en&gbv=2&q=mas+density+of+SiN&oq=mas+density+of+SiN&aqs=heirloom-srp), while a silicon oxide (SiOx) layer (which density is 2.3334 g/cm3, see https://www.google.com/search?hl=en&gbv=2&q=bulk+density+of+sio2&oq=mass+density+of+SiO&aqs=heirloom-srp.0.0l5 ) … disposed on the silicon nitride (SiNx) layer, to suppress or minimize the active layer 241 from becoming conductive. Thus, Na provides a clear motivation to make the first insulation layer higher in density than the density of the second insulating layer. Let’s note that Applicant does not show any unexpected results or any tangible advantage  using the specified ratio of the densities. 
Therefore Claims 1-5 stand rejected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893